—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered September 30, 1992, convicting him of murder in the second degree, attempted murder in the second degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Rosenblatt, J. P., O’Brien, Ritter and Krausman, JJ., concur.